This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1465

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                  Undra Lewis Harrell,
                                      Appellant.

                                  Filed June 29, 2015
                                       Affirmed
                                     Smith, Judge

                             Hennepin County District Court
                               File No. 27-CR-13-36714

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Linda K. Jenny, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Suzanne M. Senecal-Hill,
Assistant Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Connolly, Presiding Judge; Kirk, Judge; and Smith,

Judge.
                         UNPUBLISHED OPINION

SMITH, Judge

       We affirm appellant Undra Harrell’s conviction for second-degree assault because

the district court did not abuse its discretion by not admitting reputation evidence that

was irrelevant to Harrell’s self-defense argument.

                                          FACTS

       After 5 a.m. on October 9, 2013, Harrell entered the Salvation Army homeless

shelter in downtown Minneapolis. Because the shelter stops accepting people at 5 a.m.,

staff told Harrell that he had to leave. Rather than leaving, he entered the chapel.

       In the chapel, Harrell and another person staying in the shelter, T.W., got into an

argument. T.W. grabbed Harrell and pushed him to the exterior doors of the shelter.

Harrell subsequently fell down on the steps, and T.W. got on top of him and held him

down. At some point, shelter staff arrived and broke up the brawl. Harrell then grabbed

a knife that had fallen out of his pocket and stabbed T.W. twice in the leg and once near

his clavicle.

       Harrell was arrested and charged with second-degree assault. At a jury trial,

Harrell admitted that he stabbed T.W., but argued that it was self-defense. He testified

that he had lingered in the chapel entrance to get warm. He also testified that T.W. began

yelling at him to get out and became aggressive. He described T.W. hitting him, choking

him, and repeatedly threatening to kill him during the brawl. He then testified that, even

though the staff had arrived to break up the fight, he felt he needed to defend himself by

stabbing T.W.


                                             2
       A shelter employee, F.P., also testified. Before his testimony, the state requested

that the district court preclude F.P. from testifying that T.W. was a bully because there

was no evidence that Harrell believed T.W. was a bully at the time. The court ruled that

F.P. could only testify about specific acts of bullying by T.W. if Harrell knew of the acts.

F.P. ultimately testified that he saw Harrell as T.W. hit him, threw him to the ground by

the exterior doors, and started choking him. He also testified that, after a staff member

broke up the fight, Harrell pulled out a knife and “swung at [T.W.]” F.P. said that he

inserted himself between the two men, but that Harrell continued to swing at T.W. with

the knife. F.P. also described T.W. as “a pretty good guy” who helps out at the shelter,

but said that there had “been a few incidents” with T.W. inappropriately taking control of

matters.

       Finally, T.W. testified that he was the initial aggressor in the physical altercation,

but that when shelter staff arrived and told him to get off of Harrell, he complied. T.W.

testified that, as he was backing away, Harrell stabbed him in the leg and below his neck.

       The jury ultimately found Harrell guilty.

                                     DECISION

       Harrell argues that the district court abused its discretion by refusing to admit

testimony that the victim had a reputation as a bully. We review evidentiary rulings for a

clear abuse of discretion. State v. Amos, 658 N.W.2d 201, 203 (Minn. 2003). “On

appeal, the appellant has the burden of establishing that the [district] court abused its

discretion and that appellant was thereby prejudiced.” Id.




                                             3
      Reputation evidence is “admissible to show that the victim was the aggressor,”

even if the defendant was unaware of the victim’s reputation. State v. Penkaty, 708
N.W.2d 185, 201 (Minn. 2006) (applying the rule to a homicide case); see also State v.

Bland, 337 N.W.2d 378, 383 (Minn. 1983) (noting the admission of reputation evidence

in assault cases). However, reputation evidence is irrelevant when the essential facts are

undisputed, see State v. Graham, 292 Minn. 308, 312-13, 195 N.W.2d 442, 445 (Minn.

1972), and when there is no dispute that the victim was the first aggressor and the

defendant responded with an unwarranted escalation of force, see State v. Soukup, 656
N.W.2d 424, 432 (Minn. App. 2003), review denied (Minn. Apr. 29, 2003).

      There was no dispute at trial that T.W. was the first to be physically aggressive in

the altercation. T.W. testified that he pushed and shoved Harrell to the exterior door of

the building, then held him down until staff intervened. Harrell, on the other hand,

testified that he felt he had to stab T.W., even though staff had broken up the fight,

because “the staff can only do so much.”

      Self-defense requires that the defendant feel he is in “imminent danger,” not that

he could be in danger at some future point. State v. Devens, 852 N.W.2d 255, 258 (Minn.

2014) (requiring an “honest belief . . . in imminent danger of . . . bodily harm” and no

“reasonable possibility of retreat”). Harrell was not in imminent danger because the fight

had been disrupted and four staff members were present to control T.W. And, even if he

felt danger was imminent, stabbing T.W. three times without warning was an

unwarranted escalation in violence from the brawl described by Harrell, particularly after

staff intervention. Furthermore, witnesses testified that no one prevented Harrell from


                                            4
leaving through the nearby exit, so Harrell could have safely retreated at any time.

Therefore, the district court did not abuse its discretion by excluding the reputation

evidence because it was not relevant to the self-defense issue when there was no dispute

that T.W. was the first aggressor and that Harrell escalated the violence when he had an

opportunity for safe retreat.

       Affirmed.




                                           5